DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 24 February 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 24 November 2021 are hereby withdrawn. It is noted that Applicant submitted a supplemental response on 7 March 2022. Supplemental replies are not entered as a matter of right. See 37 CFR § 1.111(a) and M.P.E.P. § 714.03(a). Furthermore, no reason as provided for submission of the supplemental reply that would necessitate its entry such as any of those spelled out in 37 CFR 1.111(a)(2)(i):
(A) Cancellation of a claim(s);
(B) Adoption of the examiner suggestion(s);
(C) Placement of the application in condition for allowance;
(D) Reply to an Office requirement made after the first reply was filed;
(E) Correction of informalities (e.g., typographical errors); or
(F) Simplification of issues for appeal.. 

Accordingly, since no reason has been supplied as to why a supplemental amendment is either necessary or should be entered, the examiner has considered the original reply submitted 24 February 2022 exclusively, and the amendment submitted 7 March 2022 has not been entered or considered. 
The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of the species “CD107a” and “skin ulcer” in the reply filed on 1 October 2021 continues to be acknowledged.
Claims 4, 8, 13-15, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 October 2021.

Claim Rejections - 35 USC § 112, Indefiniteness
Claims 12, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 16 and 19 each depend from claim 2, which is been canceled. These claims have not been treated further on the merits since their limitations are indefinite due to their dependence on a canceled claim.

Claim Rejections - 35 USC § 112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 9-11, 17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claimed invention has been amended throughout to delete the limitation “platelet -like cell population” and insert in its place the limitation “cell fragments derived from megakaryocytes”. It is noted that the phrase “platelet-like cell population” was previously rejected for indefiniteness with regard to the relative nature of what constitutes a “platelet-like” cell. The inserted phrase “cell fragments derived from megakaryocytes” is language used by the examiner in the previous non-final Official action mailed 24 November 2021 to set forth a claim interpretation that conforms with the mandate for the examiner to construe the broadest reasonable interpretation consistent with the instant specification. 
However, the examiner’s use of this phrase in setting forth the broadest reasonable interpretation should not be construed as an indication of equivalence of support over its full scope in the instant specification as filed. Indeed, applicant’s response appears to acknowledge same in stating in their response to the 103 obviousness rejection filed 24 February 2022 (with regard to the difference between a “platelet -like cell population” and a “cell fragment derived from megakaryocytes”) that “this difference is not trivial”. See page 10 of said response. The examiner neither suggested nor implied that this term was supported over its full scope in the instant specification. Similarly, the examiner neither suggested nor implied that applicant should change the phrase “platelet-like cell population” for “cell fragments derived from megakaryocytes”. Furthermore, support under 35 U.S.C. § 112 is not assessed by interpreting the specification under a “broadest reasonable interpretation” approach. 
For example, the instant specification does not mention the term “fragment”. While a platelet is known in the art to comprise fragments of megakaryocytes, they are fragments of specific makeup since they contain many structures that are critical to stop bleeding.  They contain proteins on their surface that allow them to stick to breaks in the blood vessel wall and to stick to each other.  They contain granules that can secrete other proteins required for creating a firm plug to seal blood vessel breaks.  Platelets also contain proteins similar to muscle proteins that allow them to change shape when they become sticky. A cell fragment from a megakaryocyte doesn’t necessarily comprise any or all of these factors/properties. Thus, as opposed to simply comprising any fragment of a megakaryocyte, platelets are specifically formed fragments of megakaryocytes, and thus all platelets are megakaryocyte fragments, but not all megakaryocyte fragments are platelets. The term “platelet-like cell population” is not equivalent to the term “cell fragments derived from megakaryocytes”, even if the latter may be included in a broadest reasonable interpretation, since neither the instant specification nor applicant’s response appears to contemplate the use of any fragment of a megakaryocyte other than a platelet. Amendment to encompass the use of any fragment of a megakaryocyte regardless of whether that fragment is a platelet is considered new matter. Should applicant disagree, applicant is invited to point out with particularity by page and line number where support exists in the instant specification for limitations pertaining to “cell fragments derived from megakaryocytes”. In the absence of any such indication, this limitation is considered to comprise the improper addition of new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9-11, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, Yumiko et al. (hereinafter “Matsubara”; U.S. Pre-Grant Publication Number 2016/0177265), and further in view of Ehrenfest et al. (“Ehrenfest”; Muscles, Ligaments and Tendons Journal 2014, 4(1)3-9).
Regarding claim 1, Matsubara teaches administration of megakaryocytes and platelets of their invention to patients with a bleeding symptom due to accident and surgery. “Accident and surgery” are considered to read on wounds, and one of ordinary skill in the art would consider their administration to such patients as comprising administration for wound healing. Moreover, “megakaryocytes and platelets” of the invention of Matsubara are considered to read on “a platelet-like cell population” in view of the interpretation set forth above in the rejection under 35 USC § 112(b). Furthermore, since platelets and cell fragments derived from megakaryocytes are involved in wound healing (for example as taught in the instant specification at para. [0007] for example), wound healing is considered to comprise a natural outcome of administration of platelet-like cell fragments such as those administered by Matsubara.
Regarding claim 3, Matsubara appears to be silent as to the proportion of platelets in the population thereof that are CD29-positive, CD42b-positive or CD90-positive. However, the methods of making platelets disclosed by Matsubara are substantially similar or substantially identical to the methods of making platelets recited in the instant specification. For example, both Matsubara and the instant specification disclose using preadipocytes to create adipose tissue-derived mesenchymal stem cells that are thereafter differentiated in culture using a MKLI-based medium, which the instant specification at paragraph [0133] teaches has conventionally been used as a medium for induction of differentiation into megakaryocytic cells. While it may be granted that the instant specification contemplates modifying said MKLI medium, this is the only difference that the examiner can discern between the methods of making megakaryocytes of Matsubara and the methods of making megakaryocytes disclosed instantly. Furthermore, there is no evidence of record that this modification of cell culture medium confers any difference to the derived cell fragment platelets. Accordingly, the platelets of Matsubara appear indistinguishable from those recited in the instantly present claims, absent evidence to the contrary. See M.P.E.P. § 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Since the cells of Matsubara appear to be produced by substantially identical processes, a prima facie case of anticipation and/or obviousness has been established. Furthermore, M.P.E.P. § 2112(V) teaches that the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. “Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). Per M.P.E.P. § 2112(V), Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production of evidence shifts to the applicant. 
Accordingly, claim 3’s recitation of the proportion of platelets in the population thereof that are CD29-positive, CD42b-positive or CD90-positive is considered to comprise an inherent feature of the platelets of Matsubara, and claim 3 is reached therefore. Should applicant disagree, applicant is invited to provide reasoning and/or evidence that the cells of Matsubara are different from those of the instantly recited application.
Regarding claims 5, 17 and 20, Matsubara teaches using platelets from megakaryocytes that are human-derived (see example 1). 
Regarding claim 6, the megakaryocytes and platelets disclosed by Matsubara are considered indistinguishable from those of the instant application as discussed in detail above with regard to claim 3. Accordingly, the amount of basic fibroblast growth factor produced by the instantly recited platelet-like cell population is considered to comprise an inherent feature of the megakaryocytes and platelets of Matsubara. 
Regarding claims 9-11, which recite steps directed to methods of making the instantly recited “platelet-like cell population”, it is noted that all such method steps are recited in the past tense as evidenced by the use of the term “manufactured”. Accordingly, these steps are interpreted as describing a process that has happened prior to carrying out the steps of the instant invention (as exemplified in claim 1 which requires positively requires “administering”; notably recited in the present tense).  These steps are not considered to be required to be carried out as part of practicing the instant invention. Rather, these limitations are treated as product-by-process steps that are directed to making a composition for use in the instant method claims. As discussed in detail at M.P.E.P. § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, as discussed above in the rejection of claim 3, the methods recited in claims 9-11 are considered to result in megakaryocytes and platelets are indistinguishable from those of Matsubara. Claims 9-11 are therefore reached for the same reasons that at least claims 1 and 3 are reached.
Regarding claim 21, the megakaryocytes and platelets of Matsubara are considered to reach the proportion of CD107a positive cells for the same reasons as discussed above in the rejection of claim 3.
Matsubara does not teach topical administration of a platelet-like cell population to a wound as recited in claim 1, nor does Matsubara specifically teach treating skin ulcers as recited in claim 22. 
One of ordinary skill in the art would have considered it obvious to use the platelet-like cell population of Matsubara (which is considered substantially identical to the instantly recited platelet population for the reasons discussed in detail above) for topical administration to a wound, and separately for application to a skin ulcer, in view of the teachings of Ehrenfest. Ehrenfest teaches that platelet platelet concentrates for topical and infiltrative use are used or tested as surgical adjuvants or regenerative medicine in most medical fields. See abstract. Furthermore, Ehrenfest teaches that platelet rich compositions are widely utilized for skin ulcers (see Ehrenfest, page 5, right, column). Accordingly, since platelet rich compositions were well-known for use both topically and for treating skin ulcers, one of ordinary skill in the art would have found express motivation to exist in in the prior art for using the platelet rich compositions of Matsubara for the same use. It is prima facie obvious to provide for simple substitution of one known element for another to obtain predictable results. Furthermore, since each of the recited compositions and methods steps are disclosed in the cited prior art, one of ordinary skill in the art would have had a reasonable success in practicing the method as instantly claimed. Matsubara is also silent as to proportions of CD29, CD42b and CD90 positive cells in the platelet like cell population. However, the platelet population of Matsubara is considered to read on these limitations for the same reasons as discussed above with regard to claim 3, and since the use of the platelet population of Matsubara would have been obvious to use in the methods of Ehrenfest as discussed the present rejection, these claims are also considered obvious for the same reasons. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by disagreeing with the examiner’s finding that it modifying Matsubara with the teachings of Ehrenfest renders obvious topical administration of a platelet-like cell population to a wound. Applicant argues that Ehrenfest merely describes using normal platelets, and does not describe or suggest the use of “cell fragments derived from megakaryocytes”. Applicant asserts that the difference is not trivial. It is further argued that Matsubara does not provide any description or suggestion that “cell fragments derived from megakaryocytes” administered to a topical wound would result in improved therapeutic results in the form of accelerated wound healing. Applicant asserts that these exemplary therapeutic results are supported and shown by the experimental examples of the instant specification.
This argument has been fully considered, but is not persuasive. As discussed above in the rejection for new matter, all platelets are considered megakaryocyte fragments, but not all megakaryocyte fragments are platelets. Accordingly, even if one assumes for the sake of argument that that the instant specification supports the amendment to recite “cell fragments derived from megakaryocytes” (a notion not adopted by the examiner as evidenced in the rejection for new matter over this very issue discussed above), the fact that Ehrenfest teaches the use of platelets, which are necessarily fragments of megakaryocytes, is sufficient to render unpersuasive the argument that Ehrenfest’s use of platelets distinguishes over the instant invention, since the instant invention encompasses the use of platelets in reciting the use of cell fragments of megakaryocytes. Applicant’s response asserts that “the difference is not trivial”, but provides no discussion of any such difference. Accordingly in response, while it may be granted that there is a difference as discussed above in the rejection for new matter, such an assertion does not mitigate the fact that instant claims recitation of cell fragments of megakaryocytes broadly encompasses both Ehrenfest’s and Matsubara’s disclosure of administration of platelets.
It is also argued that Matsubara discloses “cell fragments derived from megakaryocytes”, but provides no description or suggestion that when cell fragments derived from megakaryocytes are topically administered to a wound, improved therapeutic results in the form of accelerated wound healing is achieved. In response to applicant's arguments against Matsubara individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, therapeutic results are disclosed in both Ehrenfest and Matsubara. Ehrenfest in particular discloses topical administration of platelets for therapeutic effect. The mere assertion that their combination would not work, in the absence of any evidence to the contrary is insufficient to overcome their explicit teachings regarding the use of platelets derived from megakaryocytes for wound healing and topical treatment. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The rejection is proper, and is maintained therefore.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633